            Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STRIKE 3 HOLDINGS, LLC,

                     Plaintiff,
                                                       DECISION AND ORDER
       v.
                                                       1:20-CV-1083 EAW
JOHN DOE subscriber assigned IP address
71.186.155.249,

                     Defendant.



                                    INTRODUCTION

       Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) commenced this action on August 13,

2020, alleging that Defendant downloaded and distributed Plaintiff’s motion pictures in

violation of the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq.

(Dkt. 1). Presently before the Court is Plaintiff’s August 27, 2020, ex parte motion for

leave to serve a third party subpoena prior to a Rule 26(f) conference.         (Dkt. 4).

Specifically, Plaintiff seeks to serve a subpoena pursuant to Fed. R. Civ. P. 45 on

Defendant’s internet service provider (“ISP”), Verizon Online LLC (Verizon Fios)

(hereinafter, “Verizon”), so that Plaintiff may learn the name and address of Defendant in

order to serve Defendant with Plaintiff’s complaint. (Dkt. 5 at 4-5). For the following

reasons, Plaintiff’s motion is granted.




                                          -1-
         Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 2 of 7




                                      DISCUSSION

I.     Third-Party Subpoena Prior to Rule 26(f) Conference

       Federal Rule of Civil Procedure 26(d)(1) provides that a “party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f). . . .”

Fed. R. Civ. P. 26(d)(1). However, discovery will be permitted in advance of a Rule 26(f)

conference when it is “authorized . . . by court order.” Id. “This is generally viewed as

requiring a showing of good cause.” In re BitTorrent Adult Film Copyright Infringement

Cases, 296 F.R.D. 80, 87 (E.D.N.Y. 2012).

       Factors to consider in determining whether there is good cause for the disclosure of

a defendant’s information through an ISP include: “‘(1) a concrete showing of a prima facie

claim; (2) a specific discovery request; (3) the absence of alternative means to obtain the

subpoenaed information; (4) the need for the subpoenaed information to advance the claim;

and (5) a minimal expectation of privacy by the defendant in the requested information.’”

Rotten Records, Inc. v. Doe, 107 F. Supp. 3d 257, 258-59 (W.D.N.Y. 2015) (quoting Catlin

v. Global, No. 14-CV-6324L, 2014 WL 3955220, at *2 (W.D.N.Y. Aug. 13, 2014)).

       A.     Prima Facie Claim of Copyright Infringement

       Here, accepting the allegations in Plaintiff’s complaint as true for the purposes of

this motion, Plaintiff has made a showing of a prima facie claim of copyright infringement.

“A prima facie claim of copyright infringement consists of two elements: (1) ownership of

a valid copyright, and (2) copying of constituent elements of the work that are original.”

Sony Music Entm’t Inc. v. Does 1-40, 326 F. Supp. 2d 556, 565 (S.D.N.Y. 2004).



                                            -2-
         Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 3 of 7




       Plaintiff has alleged ownership of motion pictures (the “Works”) and that the Works

have “been registered with the United States Copyright Office.” (Dkt. 1 at ¶ 45). Plaintiff

has also alleged that Defendant “copied and distributed the constituent elements of

Plaintiff’s Works using the BitTorrent protocol” and that “[a]t no point in time did Plaintiff

authorize, permit or consent to Defendant’s distribution of its Works, expressly or

otherwise.” (Id. at ¶¶ 49-50). According to Plaintiff, it has “developed, owns, and operates

an infringement detection system, named ‘VXN Scan,’” and used VXN Scan to determine

that “Defendant used the BitTorrent file network to illegally download and distribute

Plaintiff’s copyrighted motion pictures.” (Id. at ¶¶ 27, 28). “[W]hile Defendant was using

the BitTorrent file distribution network, VXN Scan established direct TCP/IP connections

with Defendant’s IP address.” (Id. at ¶ 29). VXN Scan “downloaded from Defendant one

or more pieces of numerous digital media files,” which Plaintiff identified “as portions of

[the Works].” (Id. at ¶¶ 30-31). Plaintiff alleges that VXN Scan used the “Info Hash”

value, which is “contained within the metadata of the .torrent file correlated with a digital

media file . . . identical (or substantially similar) to a copyrighted work, to download a

piece (or pieces) of the same digital media file from Defendant using the BitTorrent

network,” and that “VXN Scan captured transactions from Defendant sharing specific

pieces of [the Works].” (Id. at ¶¶ 35, 37). Plaintiff further alleges that Defendant’s

infringement is “continuous and ongoing.” (Id. at ¶ 44).

       Plaintiff’s allegations are sufficient at this juncture to establish a prima facie case

of copyright infringement against Defendant. See Malibu Media, LLC v. Doe, No. 14-CV-

4808 (JS)(SIL), 2016 WL 4574677, at *6 (E.D.N.Y. Sept. 1, 2016) (finding prima facie

                                            -3-
            Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 4 of 7




case where plaintiff alleged that it was registered owner of the copyrights and that

defendant downloaded, copied and distributed complete copies).

       B.      Specific Discovery Request

       Plaintiff has also met the specificity requirement, insofar as Plaintiff seeks the name

and address of the individual assigned IP address 71.186.155.249 for the limited purpose

of enabling Plaintiff to identify and serve process on Defendant. (Dkt. 5 at 10).

       C.      Absence of Alternative Means and Need for Subpoenaed Information

       BitTorrent’s appeal to users is “the large degree of anonymity it provides.” UN4

Prods., Inc. v. Doe-173.68.177.95, No. 17CV3278PKCSMG, 2017 WL 2589328, at *3

(E.D.N.Y. June 14, 2017). “Absent a Court-ordered subpoena, many of the ISPs, who

qualify as ‘cable operators’ for purposes of 47 U.S.C. § 522(5), are effectively prohibited

by 47 U.S.C. § 551(c) from disclosing the identities of [the defendants] to Plaintiff.”

Digital Sin, Inc. v. Does 1-179, No. 11 Civ. 8172(PAE), 2012 WL 8282825, at *3

(S.D.N.Y. Feb. 1, 2012). “Thus, without granting Plaintiff’s request, [Defendant] cannot

be identified or served and the litigation cannot proceed. Additionally, expedited discovery

is necessary to prevent the requested data from being lost forever as part of routine

deletions by the ISPs.” Id. (finding good cause to issue a Rule 45 subpoena on this basis).

Accordingly, Plaintiff has satisfied the third and fourth factors of the analysis.

       D.      Expectation of Privacy

       Finally, Plaintiff’s interest in learning Defendant’s name and address outweighs

Defendant’s privacy interest. See Arista Records LLC v. Doe, 604 F.3d 110, 124 (2d Cir.

2010) (“[W]e regard Doe 3’s expectation of privacy for sharing copyrighted music through

                                             -4-
         Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 5 of 7




an online file-sharing network as simply insufficient to permit him to avoid having to

defend against a claim of copyright infringement.”).

       In sum, good cause exists for immediate discovery in this case by way of a third-

party subpoena served on Verizon to enable Plaintiff to ascertain the name and address of

Defendant to effectuate service upon Defendant.

II.    Protective Order

       Pursuant to Federal Rule of Civil Procedure 26(c)(1), “[t]he court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense[.]” Plaintiff states that it does not oppose such

procedural safeguards in this case, including allowing Defendant to proceed anonymously.

(Dkt. 5 at 12).

       In similar cases, courts have issued protective orders due to the possibility that

“many of the names and addresses produced in response to Plaintiff’s discovery request

will not in fact be those of the individuals” who downloaded and distributed the content in

question. Digital Sin, 279 F.R.D. at 242; see also Strike 3 Holdings, LLC v. Doe, No. 1:18-

CV-02651-AJN, 2018 WL 2229124, at *3 (S.D.N.Y. Apr. 25, 2018) (issuing a protective

order for same reasons). “This risk of false positives gives rise to the potential for coercing

unjust settlements from innocent defendants such as individuals who want to avoid the

embarrassment of having their names publicly associated” with the allegations in this type

of case. Digital Sin, 279 F.R.D. at 242 (internal quotation marks omitted).

       Accordingly, on at least a temporary basis and until such time that Defendant and

any other interested party has an opportunity to be heard, the Court will issue a protective

                                             -5-
            Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 6 of 7




order to the extent that any information regarding Defendant released to Plaintiff by

Verizon shall be treated as confidential until further order of the Court. The protective

order, published below, in sum and substance protects against the public disclosure of

Defendant’s name until further order of the Court.

                                      CONCLUSION

       IT IS HEREBY ORDERED that:

       1.      Plaintiff may serve Verizon with a Rule 45 subpoena commanding Verizon

to provide Plaintiff with the true name and address of Defendant assigned IP address

71.186.155.249. Plaintiff is expressly not permitted to subpoena Verizon for Defendant’s

email addresses or telephone numbers. The subpoena shall have a copy of this Order

attached.

       2.      Plaintiff may also serve a Rule 45 Subpoena in the same manner as above on

any service provider that is identified in response to a subpoena as a provider of internet

services to Defendant.

      3.       If Verizon or any other recipient of a subpoena qualifies as a “cable

operator,” as defined by 47 U.S.C. § 522(5), which states:

       the term “cable operator” means any person or group of persons

       (A)     who provides cable service over a cable system and directly or
               through one or more affiliates owns a significant interest in such cable
               system, or

       (B)     who otherwise controls or is responsible for, through any
               arrangement, the management and operation of such a cable system[,]

then it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:


                                             -6-
            Case 1:20-cv-01083-EAW Document 6 Filed 11/05/20 Page 7 of 7




        A cable operator may disclose such [personal identifying] information if the
        disclosure is . . . made pursuant to a court order authorizing such disclosure,
        if the subscriber is notified of such order by the person to whom the order is
        directed[,]

by sending a copy of this Order to Defendant.

       4.      Verizon shall not assess any charge in advance of providing the information

requested in the subpoena. If Verizon elects to charge for the costs of production, it shall

provide a billing summary and cost report to Plaintiff.

       5.      Any information ultimately disclosed to Plaintiff in response to a Rule 45

subpoena may be used solely by Plaintiff for the purpose of protecting its rights as set forth

in its complaint, shall be kept confidential and not publicly filed, and the Court authorizes

Plaintiff to use initials of Defendant’s first and last name in any public filing, until further

order of the Court.

       SO ORDERED.




                                            ELIZABETH A. WOLFORD
                                            United States District Judge

Dated: November 5, 2020
       Rochester, New York




                                             -7-
